Citation Nr: 0736531	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  05-25 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1968 to August 
1971 and from November 1990 to June 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In August 2004, the RO granted service 
connection for the veteran's PTSD at 30 percent disabling.  

The Board notes that in March 2006, after the RO issued its 
supplemental statement of the case in September 2005, the 
veteran submitted additional evidence in the form of 
statements from family members and coworkers, along with 
evidence of PTSD treatment, without a waiver of Agency of 
Original Jurisdiction (AOJ) consideration.  The newly 
submitted evidence is essentially duplicative of previously 
submitted evidence as it shows continued treatment for PTSD 
and lay statements regarding the symptoms attributable to the 
PTSD.  Thus, obtaining a waiver or remanding this case for 
AOJ consideration of such evidence is unnecessary.  See 38 
C.F.R. 20.1304 (2007).


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is currently 
manifested by no more than occupational and social 
impairment, with deficiencies in most areas, such as work, 
family relations, or depressed mood, due to such symptoms as 
suicidal ideation; increased isolation; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); difficulty in sleeping and adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships 
and a current Global Assessment of Functioning (GAF) score of 
45.

2.  There is no medical evidence of total occupational and 
social impairment due to gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  


CONCLUSION OF LAW

The criteria for a 70 percent initial disability rating for 
PTSD have been met during the entire appeal period.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance 

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

VA's notice and duty to assist letter dated in May 2004 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, as it informed the appellant of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and what evidence he should provide, 
and informed the appellant that it was his responsibility to 
make sure that VA received all requested records that are not 
in the possession of a Federal department or agency necessary 
to support the claim.  

VA medical treatment records, examinations and opinion, and 
personal statements are of record.  The Board finds that VA 
has obtained, or made reasonable efforts to obtain, all 
evidence which might be relevant to the issue on appeal, and 
that VA has satisfied the duty to assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  The 
appellant and his representative have not alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.  Thus, because the notice that was 
provided before service connection was granted and it was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.

As previously indicated, the VA duty to notify was satisfied 
by way of a letter sent to the appellant of May 2004 that 
fully addressed all four notice elements and was sent prior 
to the initial AOJ decision in this matter.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her or 
his possession to the AOJ.

The Board finds that the evidence of record - VA treatment 
records, examinations and opinion and lay statements - is 
adequate for determining whether the criteria for an 
increased initial rating for the veteran's claim for PTSD 
have been met.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the issue on appeal and that VA has satisfied, to 
the extent possible, the duty to assist.

In addition, the veteran underwent PTSD examinations in May 
1997 and June 2004.  It follows that the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Increased Initial Rating 

The veteran contends that the initial disability rating 
assigned for his PTSD should be increased to reflect more 
accurately the severity of his symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making a disability evaluation.  
38 C.F.R. § 4.1.  Where, as in the instant case, the appeal 
arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Service connection was granted for PTSD in an August 2004 
rating decision.  A 30 percent initial disability evaluation 
was assigned.  Under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
a 30 percent evaluation is assigned if there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work 
relationships. 

A 50 percent disability evaluation is assigned for 
occupational and social impairment due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).

A 70 percent evaluation is assigned if there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

A maximum of 100 percent evaluation is assigned for total 
occupational and social impairment due to gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

VA treatment records show continued PTSD counseling and 
treatment between May 1997 and December 2005.  The medical 
evidence demonstrates that the veteran's psychiatric 
disability is manifested primarily by symptoms of depression, 
sleep difficulties, irritability, violent outbursts, suicidal 
thoughts, and isolation.  The veteran lives with his wife who 
states he is frequently angry, agitated and violent around 
her.  His co-workers state he is a changed person and that 
they are afraid to be around him.  

In VA examination reports, the veteran has been assigned GAF 
scores in the 45-50 range.  The Court has held that GAF 
scores reflect the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266 (1996).  A score of 
41 to 50 indicates serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  A score 
of 51 to 60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, FOURTH ED, American Psychiatric Association (1994) 
(DSM-IV), p. 32; 38 C.F.R. §§ 4.125(a), 4.130.

In May 1997, the veteran underwent a VA PTSD examination, 
where he reported poor sleep, lack of energy and libido, 
irritability and isolation that interfered with his 
occupational and social relationships.  The veteran noted 
that he was more dysfunctional than over the past previous 5 
years.  The VA examiner found that the veteran was mildly 
anxious, sad, and with suppressed anger, but without panic 
episodes, psychotic symptoms, or depressive elements to his 
mood.  The VA examiner assigned the veteran a GAF score of 
55.  

In May 2004, treatment records showed the veteran had 
difficulty in coping with the stresses of a job and family 
and assigned a GAF score of 45.  The veteran was again 
examined by a VA examiner in June 2004 where he reported 
anxiety and depression, nightmares, restlessness and feeling 
distressed all the time.  He described himself as more 
irritable, having flashbacks and bad memories about the 
Persian Gulf.  The examiner found that the veteran admitted 
to suicidal ideation without intent, but had no homicidal 
thoughts.  His orientation was not impaired and his memory 
was grossly intact, but he talked about significantly feeling 
depressed, angry and frustrated.  He had decreasing 
difficulties with impulse control with regard to his anger 
and irritation with others.  The VA examiner noted that the 
veteran's PTSD symptoms increased in severity in the last 
three or four years, that the veteran's excessive anger and 
frustration affected his relationship with his family, that 
he had irritability, frustration and anger that affected him 
on the job, and that he was excessively hypervigilant almost 
to paranoid suspicion.  The examiner assigned a GAF score of 
45 based on the severe level of symptoms.  

Treatment records of August 2004 indicated the veteran 
continued to have disturbed sleep and anxiety along with 
irritability and tension.  Insight, judgment and memory were 
less than fair and the clinician assigned a GAF score of 45.  
In July 2005 the veteran wrote a statement in which he 
indicated that he had nightmares every night, suicidal 
intention to end his life, that he was angry and agitated all 
the time, having panic attacks two to three times a week, 
depressed all the time and violent with his wife and co-
workers when they said anything to him.  He also maintained 
that an increased initial rating of his PTSD was warranted 
because he had memory loss most of the time, he was withdrawn 
about 80 percent of the time, and not able to establish and 
maintain a relationship with his wife of 30 years.

Although the May 1997 VA examiner found that the veteran had 
no suicidal or homicidal ideation, the veteran reported 
suicidal ideation to the June 2004 VA examiner and in his 
July 2005 statement.  The Board finds that taking into 
account these examinations and the veteran's statements 
corroborated by those of his wife and co-workers of his 
violent moods and that he did have suicidal ideation, that a 
higher initial evaluation is warranted.  

Accordingly, the veteran's PTSD is manifested by social and 
occupational impairments due to suicidal ideation; near-
continuous panic; impaired impulse control (such as 
unprovoked irritability with periods of violence); difficulty 
in adapting to stressful circumstances (including work or a 
worklike setting); and inability to establish and maintain 
effective relationships.  Given the above analysis and 
evidence, the Board concludes that the veteran's PTSD more 
closely approximates a 70 percent initial disability rating.  
38 C.F.R. § 4.7.  

The Board finds that there is no persuasive medical evidence 
of total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  The veteran's July 2005 statement did not report 
any of the symptoms constituting a 100 percent rating, but 
rather reported isolation, agitation, anxiety, violent 
outbursts, and suicidal thoughts as causes for his 
impairments.  Thus, under the current rating criteria, a 100 
percent rating is not warranted for the veteran's PTSD.

The Board has considered whether it is appropriate to assign 
"staged ratings," in accordance with Fenderson, supra.  
However, the Board finds that the medical evidence 
demonstrates consistently and throughout that the veteran 
meets the criteria for a 70 percent evaluation from the date 
of his claim.  Therefore, the assignment of staged 
evaluations in this case is not necessary.

Finally, the initial disability picture is not so exceptional 
or unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's PTSD has resulted in frequent 
hospitalizations.  Although the veteran reported instances 
where his anger interfered with his relationship with his co-
workers, there is no objective evidence that his PTSD has 
caused marked interference with his employment (that is, 
beyond that contemplated by his current assigned schedular 
rating).  The Board is therefore not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2005).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Resolving the benefit of doubt in the veteran's favor, the 
Board finds that the veteran's PTSD warrants a 70 percent 
initial disability rating under Diagnostic Code 9411 and no 
more.  


ORDER

An initial disability rating of 70 percent for PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


